FILED
                             NOT FOR PUBLICATION                            JAN 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GREGORY TOMMIE JONES,                            No. 10-17124

               Plaintiff - Appellant,            D.C. No. 1:08-cv-00163-LJO-SKO

  v.
                                                 MEMORANDUM *
FELIX IGBINOSA; JAMES YATES,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       California state prisoner Gregory Tommie Jones appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his health and safety. We have jurisdiction under 28 U.S.C. § 1291.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo the district court’s dismissal for failure to state a claim under

28 U.S.C. §§ 1915A or 1915(e)(2)(B)(ii). Resnick v. Hayes, 213 F.3d 443, 447

(9th Cir. 2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order).

We affirm.

      The district court properly dismissed Jones’s action because Jones failed to

allege any facts in his amended complaint sufficient to show that either defendant

knew of and disregarded an excessive risk to his health or safety. See Farmer v.

Brennan, 511 U.S. 825, 837 (1994) (to state a claim for deliberate indifference,

“the official must both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists, and he must also draw the inference”);

Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004) (“Deliberate indifference is

a high legal standard.”).

      Jones’s remaining contentions are unpersuasive.

      Jones’s motions for judicial notice are denied.

      AFFIRMED.




                                          2                                    10-17124